In a libel action, defendant appeals from an order of the Supreme Court, Orange County, dated April 10, 1979, which denied his motion for summary judgment. The appeal brings up for review so much of a further order of the same court, dated May 18, 1979, as, upon reargument, adhered to the original determination. Appeal from the order dated April 10, 1979 dismissed as academic. That order was superseded by the order granting reargument. Order dated May 18, 1979 reversed insofar as reviewed, on the law, and, upon reargument, order dated April 10, 1979 vacated and defendant’s motion for summary judgment is granted. Defendant is awarded one bill of $50 costs and disbursements. The subject letter to the Orange County Bar Association concerning the plaintiffs, who are attorneys, was privileged (see Wiener v Weintraub, 22 NY2d 330; Bein v *1013Lewis, 47 AD2d 538). Damiani, J. P., O’Connor, Lazer and Rabin, JJ., concur.